Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2021 was filed after the mailing date of the Notice of Allowance on 2/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a method of making a vitreous bond abrasive article, the method comprising sequential steps including selectively applying heat to an area of the layer of loose particles, where the heat is sufficient to cause the organic compound particles to form a temporary bond.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Nevoret et al (US 20060185256 Al), Stevenson et al (US 20170342303 Al), and Keshavan (US 20140298728 A1).  Nevoret and Stevenson both teach making bonded abrasive articles.  However, none of them teach or suggest organic compound particles that form a temporary bond.  The organic .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        


/NICHOLAS A WANG/Examiner, Art Unit 1734